DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Gregory Scheiferstein on 07/22/2022.
The claims have been amended as follows: 
Claim 3.	The engine control device of claim 1, further comprising: 
a temperature sensor operably coupled to the fluid conduit to measure a temperature of the fuel;
wherein the EEC system comprises: 2Serial No.: 16/786,758 
Docket No.: 64365.72900 / 125775US01a processor; and 
a non-transitory computer readable storage medium in electronic communication with the processor, the non-transitory computer readable storage medium having instructions stored thereon that, in response to execution by the processor cause the processor to perform operations comprising: 
detecting, by the processor, a first temperature of the fuel flowing through the fluid conduit from the temperature sensor; 
determining, by the processor, a first density of the fuel at the first temperature from the densimeter; 
calculating, by the processor, a second density at a second temperature of the fuel; and 
commanding, by the processor, [[a]] the fuel valve the gas-turbine engine to a desired fuel flow rate based on the second density.  
Claim 4.	The engine control device of claim 3, wherein the operations further comprise detecting, by the processor, the second temperature of the fuel at the fuel valve 
Claim 10.	Canceled. 
Claim 11.	The fuel flow control system of claim [[10]] 8, wherein the fluid conduit is disposed through the housing of the engine control device.

Allowable Subject Matter




Claims 1-4, 7-8, 11, 17-18, and 20-21 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior art does not teach in combination in combination with the other limitations of the independent claims 1, 8 and 18, “the densimeter disposed embedded within the housing of the engine control device” (claims 1 & 8) and “a densimeter disposed embedded within the housing” (claim 18) disclosed in the specification, [0003]. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741  


/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741